Exhibit 10.8

OFFICER’S PERFORMANCE COMPENSATION PLAN

FISCAL YEAR 2012

LEVEL 6

 

I PURPOSE

The purpose of this Plan is to define a mechanism for stimulating and rewarding
the achievement of aggressive business goals, as agreed to by the Board of
Directors.

 

II SCOPE

This Plan includes operating officers of the Company.

 

III GOALS

 

  1. To provide an objective means of stimulating and rewarding performance
based upon meeting specific business achievement levels.

 

  2. To provide a mechanism for rewarding individual performance based upon
his/her contribution to the attainment of those achievement levels.

 

IV ELIGIBILITY REQUIREMENTS

 

  1. Employees hired after March 31, 2012 may not be eligible to receive a
bonus.

 

  2. Employees hired after October 1, 2011 but before March 31, 2012 are
eligible for a pro-rated bonus.

 

  3. Employees who terminate before September 30, 2012 are normally ineligible.
Also, employees must be on the payroll on the date the bonus checks are
distributed.



--------------------------------------------------------------------------------

V OFFICER BONUS COMPENSATION RECOMMENDATION

FISCAL YEAR 2012

FY 2012 Published Net Earnings Guidance Range – Diluted EPS of $.******

 

Corporate

Achievement

Level

   FY2012
Company Net
Earnings
(000)      Approximate
Per Share  Net
Earnings*  

1

   $ ***       $ ***   

2

   $ ***       $ ***   

3

   $ ***       $ ***   

4

   $ ***       $ ***   

5

   $ ***       $ ***   

6

   $ ***       $ ***   

 

* Note: Per share net earnings are calculated based upon 41,500,000 shares
outstanding.

 

VI BONUS CALCULATIONS

 

  A. Potential Payout

 

Corporate

Achievement

Level

   FY2012
Company
Net Earnings
(000)      Approximate
Per Share Net
Earnings*      Officers
Payout (A)
(% of Base Salary)  

1

   $ ***       $ ***         10 % 

2

   $ ***       $ ***         20 % 

3

   $ ***       $ ***         30 % 

4

   $ ***       $ ***         40 % 

5

   $ ***       $ ***         50 % 

6

   $ ***       $ ***         60 % 

 

  B. Personal Achievement**

 

Rating

   Multiplier(B)  

1

     0.0x   

2

     0.75x   

3

     1.0x   

4

     1.25x   

5

     1.5x   

6

     2.0x   



--------------------------------------------------------------------------------

  C. Calculation

Base Salary x Corporate Achievement Level % (A) x Personal Achievement
Multiplier (B).

Item A excludes the positive and negative effects associated with extraordinary
developments as disclosed in the Company’s Form 10-K. In the event of an
acquisition during the Plan year, restructuring, purchase accounting and
extraordinary charges associated with such acquisitions as disclosed in the
Company’s 10-K will be added back to actual net earnings achieved to determine
net earnings for bonus payout. If the acquisition provides accretive earnings,
this will be included for purposes of bonus calculations as a means to incent
management to pursue accretive acquisitions and in recognition of the
significant time and effort necessary to complete such acquisitions.
Furthermore, upon completion of acquisitions, the interest income assumed in the
plan will be adjusted to reflect cash used.

 

** The Compensation Committee of the Board of Directors may adjust the Personal
Achievement Multiplier to account for extraordinary developments. In no event
shall the Personal Achievement Multiplier exceed 5.0x. The Compensation
Committee may not increase compensation payable under this plan in excess of
amounts provided herein.

 

  D. Deferral of Bonus Payment

Officers may elect to defer payment of bonus to no later than January 15, 2013.
Such election must be made in writing prior to March 31, 2012.